     Case 9:19-bk-11573-MB                Doc 816 Filed 02/21/20 Entered 02/21/20 16:18:55                 Desc
                                           Main Document     Page 1 of 2




 1       Edward S. Renwick(SBN 29325}
         er~nwick~hanmor.cam
 2       HANNA A1~ID MQR.TON LLP
 3       444 South Flower Street, Suite 2534
         Los Angeles, CA 9071-2916
 4       Telephone. {213)628-7516
         Facsimile: (213)623-3379
 5
         Attorneyfor CYeditor and Defenc~unt, Goodwin "A"~Ylineral
 6
 7
     (   Owners Group


 8
 9                                   UNITED STATES BANK~2UPTCY COIURT
                                      CEl`dTRAL i1ISTRiCT OF CALIFORNIA
10                                           NORTHC]ER1V I]~IVISIE?N
11
          I~ re,                                              Case No. 9:19-bk-11573-MB
12                                                           (Chapter 7}
          HVI CAT CANYON,INC.,
13
                                                              ADV. No. 9:20-ap-01011 ~MB
                           Debtor,
14
15
                                                              STIPULATIaN 7C0 EXTEND '~'~ME
16        Micl~.ael A,McConnell, Chapter 11                   PIERI~D TO RESPOlotD TO
          Trustee                                             ~Ol~'YPLATNT
17
                                       Plaintiff,             Status Conference
18
          vs.                                                 17ate: April 17, 220
19
                                                              Time: 10:00 a.m.
          Donna Jean n~nerud, et al                           Dept: 141 S State Street, Cfrnz 201
20
                                       Defendant.                    Santa Barbara, CA 93101
21                                                            Judge: Martin R. Barash
22
23                 TO THE HEN. MARTIN R BARASH,UNITED STATES BANTCRUPTCY JUDGE
24       AND ALL INTERESTED PARTIES:
25                 Michael A. McConnell, the Chapter 1 I Trustee aid Plaintiff in the above t•efere~~ced
26       adversary action ("Plaintiff') and Creditor and the Defendant Goodwin "A" Mineral Interest
z~       Owners Group ~~a ", a California unincorporated association, sued herein as Alice G.
28   Lenz, CaroIin G. Gwerder, Debra Durney, James J. Shelton Jr., John and Winola Hazard
           Case 9:19-bk-11573-MB           Doc 816 Filed 02/21/20 Entered 02/21/20 16:18:55                 Desc
                                            Main Document     Page 2 of 2




           Revocable Trust, Petrorock, LLC and Sharon D~irney, hereby stipulate as follows through their
 1
           respective attarileys of reco~•d:
 2
 3                 1. On 3anuary 2I, 2020, Plaintiff filed the above captioned adversary action for
 4         Declaratory Relief in the Chapter 11 Bankruptcy Case of HVI Cat Canyon, Inc.("the
 5         Complaint");

 6                2. Thereafter Plaintiff served the above named entities and trust by mail and Defendant
 7         acknowledges the service is valid;                                                          ~       ~ ~.~►-C
                                                                                            S~1nJ~c~
 8                 ACCORDINGLY,THE PARTIES HEREBY STIPULATE AND ACRE~
 9
           ~~~ ~ Defendant's deadline to respond to the Co1~lplaint wilt be extended to March 6 ,2020.
10
      '~          IT IS SO STIPULATED,
11
           Dated: February       , 2020                 Goodwin "~'             Owners Group
I2
13
14                                                     ~
                                                       .
                                                              Ed~'~ard S. Renwick
1S                                                            Attorney for Creditor and De ndant
I6                                                            Goodwin"A" Mineral Owners Group

t7
           Dated: February ~1,2020                      Donning, Gill, Israel &Krasnoff, LLP
18
19
20                                                      sy,
21
                                                              Attorneys for: Michael A. McConnell,
22                                                            Chapter 11 Trustee

23
2~~
25
26
?'7
28
